Citation Nr: 0112575	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of service connection for 
rheumatic heart disease based on clear and unmistakable error 
in a November 1961 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1945 to August 1945.

This appeal arises from a September 1999 rating decision in 
which it was concluded that there was not clear and 
unmistakable error in a November 1961 rating decision which 
severed service connection for rheumatic heart disease.


FINDINGS OF FACT

1.  In an August 1945 rating decision, service connection was 
granted for rheumatic heart disease on the basis of 
aggravation in service.

2.  In a November 1961 rating decision, the originating 
agency severed service connection for rheumatic heart 
disease, finding that the clinical data shown during and 
after service was essentially similar to that existing prior 
to active duty.  It therefore determined that there was no 
evidence upon which to base a presumption of aggravation and 
that the August 1945 grant of service connection was clearly 
and unmistakably erroneous.

3.  The finding made at the time of the November 1961 rating 
decision took into consideration medical evidence which was 
not of record at the time of the original decision.


CONCLUSION OF LAW

The November 1961 determination severing service connection 
for rheumatic heart disease was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 4005 (1961); 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(d) (1961); 38 C.F.R. 
§ 3.105(d) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that the November 1961 action which 
severed service connection for rheumatic heart disease was 
clearly and unmistakably erroneous.  As the veteran was 
properly notified of his appellate rights, and did not 
perfect a timely appeal, the determination is final and 
binding in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In order to find clear and 
unmistakable error in a prior adjudication, it must be 
determined (1) that either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
prior decision was made, and (3) that, had the error not been 
made, the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

In the instant case, as the November 1961 rating action 
severed service connection, the legal criteria for taking 
such an action must be reviewed.  An award of service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous, the burden of 
proof being upon the Government.  38 C.F.R. § 3.105(d).  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in light of the 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. Id.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. Id.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to the claimant or his 
representative. Id. 

The June 1961 proposal to sever service connection for 
rheumatic heart disease, implemented five months later, 
reviewed the veteran's service medical records as well as 
reports of VA medical examinations conducted in January 1947, 
December 1949 and July 1955.  The proposal specifically 
stated that, as the veteran's condition became manifest so 
soon after entry into service and there was no showing of 
rheumatic fever in service, sound medical principles 
warranted the conclusion that the condition preexisted 
service.  The proposal then found that there was no evidence 
of any disease or injury upon which to base a presumption of 
aggravation and that the clinical data established that the 
complaints manifested in service and after service were 
essentially similar to those existing prior to active duty.  
Therefore, no increase in the basic level of the preservice 
disablement was shown during the veteran's period of active 
duty.

As discussed above, one avenue for severing service 
connection was a change in diagnosis.  This would have 
required a medical certification that, in light of the 
accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous.  However, a 
change in diagnosis was not the basis for the proposed 
severance.  Rather, the grant of service connection for 
rheumatic heart disease, accomplished in the rating action of 
August 1945, was severed by reason of clear and unmistakable 
error.

Accordingly, for the originating agency to determine that 
there was clear and unmistakable error in the August 1945 
rating decision required that they make this determination 
based upon the evidence which was of record at the time that 
the grant was made.  This evidence was limited to the 
veteran's service medical records and his Certificate of 
Disability at Discharge.

However, in the June 1961 proposal to sever service 
connection, the originating agency employed three reports of 
VA examinations conducted after the veteran's claim was 
granted in 1945 in order to conclude that there was no 
aggravation during service.  The use of this evidence, which 
did not exist at the time of the 1945 grant of service 
connection for rheumatic heart disease, to sever service 
connection for that disability in November 1961 was clearly 
and unmistakably erroneous.  Accordingly, service connection 
for rheumatic heart disease must be restored, effective the 
date the severance action became effective.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105.


ORDER

Restoration of service connection for rheumatic heart disease 
based on clear and unmistakable error in a November 1961 
rating decision is granted.



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

 

